FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   June 9, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT




    WILLIAM E. ORCUTT,

                Plaintiff!Appellant,

    v.                                                    No. 09-3293
                                             (D.C. No. 2:09-CV-02025-MLB-DJW)
    BRANDON LIBEL; TONY LIBEL;                             (D. Kan.)
    BRICE LIBEL; JOEL R. EULER; IRA
    DENNIS HAWVER; JAMES A.
    NEEDHAM; THAD GEIGER; CITY
    OF ELWOOD, KANSAS; DARRELL
    LAMME; LARRY HUNSAKER;
    DONIPHAN COUNTY, KANSAS;
    JERRY R. DUBACH; ROBERT
    ORCUTT, also known as Bobby Dean
    Orcutt, in their individual capacities
    only,

                Defendants!Appellees.


                            ORDER AND JUDGMENT *


Before McKAY, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff-appellant William Orcutt, appearing pro se, appeals the dismissal

of his complaint under 42 U.S.C. § 1983. In his complaint, Mr. Orcutt asserted

thirty-five claims against thirteen defendants. The defendants were various

attorneys, state employees, and witnesses involved in three state court actions

concerning Mr. Orcutt. The first two were foreclosure actions brought by

Farmers State Bank of Wathena, Kansas (Farmers) and Troy State Bank of Troy,

Kansas (Troy) to recover debt owed by Mr. Orcutt. Mr. Orcutt lost these suits

and did not appeal from the judgments. The third action was a criminal action in

which Orcutt was convicted of impairment of a security interest under Kansas

law. His criminal appeal was pending at the time he filed his federal complaint.

      The district court dismissed all but four of the claims in Mr. Orcutt’s

complaint pursuant to Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), noting

that under the Rooker-Feldman doctrine, it had no jurisdiction to review the state

court civil orders at issue in the complaint. Two of Mr. Orcutt’s claims appeared

to question the ongoing criminal proceedings against him. The district court

abstained from considering those claims under the doctrine set forth in Younger v.

Harris, 401 U.S. 37 (1971). Mr. Orcutt’s final two claims appeared to contend

that defendants violated certain criminal laws. The district court dismissed those

two claims for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), on the ground that private citizens cannot prosecute criminal actions

                                         -2-
unless a private right of action is expressly provided. Mr. Orcutt appeals the

dismissals under the Rooker-Feldman and Younger abstention doctrines.

         We have jurisdiction over Mr. Orcutt’s appeal under 28 U.S.C. § 1291.

Although it appears that a counterclaim against Mr. Orcutt remains outstanding,

the district court certified its dismissal of Mr. Orcutt’s claims as final pursuant to

Federal Rule of Civil Procedure 54(b). This court reviews de novo a district

court’s decision to abstain from exercising jurisdiction under the Younger

doctrine. Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163

(10th Cir. 1999). We likewise review de novo a district court’s dismissal of a

complaint for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. Kiowa Indian Tribe of Okla. v. Hoover, 150 F.3d 1163, 1165 (10th Cir.

1998).

         We have carefully reviewed the parties’ appellate briefs, the district court’s

order, and the remainder of the appellate record. It seems clear from the

complaint that Mr. Orcutt intends to directly attack the state court decisions. He

asserts that the foreclosures were illegal and seeks “an immediate temporary

injunction due to the continuing abuse, actions and violations of substantial rights

caused by the Defendants.” R., Vol. 1, Part 1 at 27. He also seeks monetary

damages against a variety of government actors and private individuals; it appears

that most of these damages are for actions taken in complicity with the state

court’s foreclosure decisions. Therefore, these claims are “inextricably

                                            -3-
intertwined” with those foreclosure decisions because they “assert injuries based

on the [state court decisions] and, for [him] to prevail, would require the district

court to review and reject those [decisions].” See Mann v. Boatright, 477 F.3d
1140, 1147 (10th Cir. 2007). To the extent that Mr. Orcutt is seeking to have the

district court enjoin the state court decisions, or is seeking damages from the

defendants for actions taken in compliance with those decisions, the dismissal is

affirmed for substantially the reasons set forth in the district court’s

September 23, 2009 dismissal.

      We note, however, that the claims in Mr. Orcutt’s complaint are so

conclusory that we are unable to discern exactly what acts he is complaining

about, or who is supposed to have committed those acts. Thus, he might also

be—and probably is, considering the imprecision of his claims–seeking damages

arising from acts of the parties that are not “inextricably intertwined” with the

state court’s decision. To the extent that he seeks such damages, the court’s

dismissal must still be upheld for failure to state a claim upon which relief could

be granted under Federal Rule of Civil Procedure 12(b)(6). See Amro v. Boeing

Co., 232 F.3d 790, 796 (10th Cir. 2000) (“[W]e may affirm the district court's

decision for any reason supported by the record.”). As noted by the district court,

the conclusory nature of the claims makes it nearly impossible to tell exactly what

the claims are or who they are against. See R., Vol. 3 at 110 n.6 (“Plaintiff

alleges in conclusory fashion that defendants collectively conspired to unfairly

                                          -4-
and in bad faith take his property . . . . At no point in his complaint does plaintiff

make clear exactly which defendant did what alleged violation.”). Further,

because there is no specificity to the claims, it is impossible to tell if they would

be precluded under Kansas preclusion law. See Marrese v. Am. Acad. of

Orthopaedic Surgeons, 470 U.S. 373, 380 (1985) (holding that “[t]he preclusive

effect of a state court judgment in a subsequent federal lawsuit generally is

determined by the full faith and credit statute,” 28 U.S.C. § 1738, which “directs

a federal court to refer to the preclusion law of the State in which judgment was

rendered”).

      The district court’s dismissal of Mr. Orcutt’s claims against

defendants-appellees is AFFIRMED.


                                                      Entered for the Court


                                                      Monroe G. McKay
                                                      Circuit Judge




                                          -5-